Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inflow amount adjusting device” of claim 5, and “supply flow path, avoidance flow path, and switching valve” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US 9023199) in view of Shuai (CN 204621696).
Regarding claim-1, Shinya discloses a coolant treatment device (slit clogging device) that removes a magnetic body from a used coolant liquid (Col.1 line6-9, Fig.1-2), the device comprising: a rotary drum (3, Fig.1-2) in which a plurality of magnets (4) are disposed (Col.5 line40-43, Fig.2). But Shinya doesn’t teaches a rotation detector that detects an abnormality in a rotation of the rotary drum.
Shuai discloses a rotation detector (detector 5, Fig.1) that detects an abnormality in a rotation of the rotary drum (driving wheel 3 connected with drive shaft 2, Fig.1). (A numerical control technique to control detector 5 detects the rotating speed of driving wheel 3, which ensures mechanical processing of work precision Pg.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with a rotation detector that detects an abnormality in a rotation of the rotary drum as taught by Shuai for the purpose of 


    PNG
    media_image1.png
    487
    656
    media_image1.png
    Greyscale

Regarding claim-2, Shinya as modified discloses a main body that accommodates the rotary drum inside thereof (Fig.1-3, Annotated Fig.2). But Shniya as modified does not teach wherein the rotation detector (detector 5 as taught by Shuai, Fig.1) is installed outside the main body.
The location of the detector is an obvious design selection which comes within the scope of customary practice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install detector outside the main body. Moreover, a detector can be placed at any desired location and/or installed outside the main body according to specification.


	Shuai teaches a driven rotator (detection belt 4, Fig.1) that is driven to rotate with the rotary drum (driving wheel 3 connected with drive shaft 2, Fig.1), wherein the rotation detector detects the abnormality in the rotation of the rotary drum by detecting an abnormality in a rotation of the driven rotator (A detector 5 for detecting the rotating speed of the driving shaft 2 which is connected with the driving wheel 3, Pg.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with a driven rotator that is driven to rotate with the rotary drum, wherein the rotation detector detects the abnormality in the rotation of the rotary drum by detecting an abnormality in a rotation of the driven rotator as taught by Shuai for the purpose of ensuring the quality and speed of the rotary drum as well as avoiding any damage by indicating any abnormality that might cause during the work operation.

	Regarding claim-4, Shinya as modified discloses a squeezing roller (6, Fig.1-2) that is driven to rotate with the rotary drum (3, Fig.1-2), wherein the rotation detector (detector 5 as taught by Shuai, Fig.1) detects the abnormality in the rotation of the rotary drum by detecting an abnormality in a rotation of the squeezing roller.
The location of the detector is an obvious design selection which comes within the scope of customary practice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the detector with squeezing roller.


5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US 9023199) in view of Shuai (CN 204621696) and further view of Jun (CN 18578101).
	Regarding claim-5, Shinya as modified does not teaches an inflow amount adjusting device that adjusts an inflow amount of the coolant liquid flowing into the main body, wherein the inflow amount adjusting device controls the inflow amount depending on the abnormality in the rotation of the rotary drum detected by the rotation detector. 
	Jun discloses a coolant flow control method and also teaches an inflow amount adjusting device that adjusts an inflow amount of the coolant liquid flowing into the main body, wherein the inflow amount adjusting device controls the inflow amount depending on the abnormality in the rotation of the rotary drum detected by the rotation detector (An inflow adjustment method which is controlled by PLC for opening or closing the valve for liquid based on the rolling mill speed. Pg.1 Abstract, Pg.2 Disclosure Invention content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with an inflow amount adjusting device that adjusts an inflow amount of the coolant liquid flowing into the main body, wherein the inflow amount adjusting device controls the inflow amount depending on the abnormality in the rotation of the rotary drum detected by the rotation detector as taught by Jun for the purpose of controlling the flow of coolant into the main body based on the rotational abnormity of rotating drum detected by the rotation detector in order to avoid any surplus flow of coolant liquid into the main body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US 9023199) in view of Shuai (CN 204621696) and further view of Hao (CN 102477892)

Hao discloses an automatic calibration system and method for a urea metering injection pump and also, teaches a supply flow path (injection pipeline 11, Fig.1) that supplies the coolant liquid to the main body (container 4, Fig.1); an avoidance flow path (return line 12, Fig.1) that branches from the supply flow path to avoid a supply of the coolant liquid to the main body (container 4); and a switching valve (reversing valve 3, Fig.1) that switches between the supply flow path and the avoidance flow path ([0019-0034], Fig.1), wherein the switching valve switches a flow path depending 31Attorney Docket No.: 880635-0179-US01 on the abnormality in the rotation of the rotary drum detected by the rotation detector (It is a conventional setting which comes within the scope of customary practice followed by person skilled in the art to set the switching valve to switch the flow path in accordance with the rotational abnormality of the rotary drum detected by the rotation detector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with a supply flow path that supplies the coolant liquid to the main body; an avoidance flow path that branches from the supply flow path to avoid a supply of the coolant liquid to the main body; and a switching valve that switches between the supply flow path and the avoidance flow path, wherein the switching valve switches a flow path depending 31Attorney Docket No.: 880635-0179-US01 on the abnormality in the rotation of the rotary drum detected by the rotation detector as taught by Hao for the purpose of controlling the flow of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US 9023199) in view of Shuai (CN 204621696) and further view of Angel (US 9669505).
Regarding claim-7, Shinya as modified does not teaches a control unit that divides data obtained from the rotation detector into two or more data classes, and performs a process depending on each data class. However, it is possible for a person skilled in the art to further provide with control device for dividing the data obtained from a rotation detector and perform a process according to each data. 
Angel discloses a controller in adjusting operating characteristics during the machining operation, and also teaches a control unit (controller 190, Fig.3) that divides data obtained from the rotation detector (sensor module 230, Fig.1) into two or more data classes, and performs a process depending on each data class (The sensor module 230 transmit the data for interpretation to the machining center controller 190) (Col.11 line52-64, Col.12 line43-51, Col.13 line55-67 + Col.14 line1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with a control unit that divides data obtained from the rotation detector into two or more data classes, and performs a process depending on each data class as taught by Angel for the purpose of processing the data and perform functions by controlling the valve or flow rate of fluid based on the interpreted data results by controller.

s 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US 9023199) in view of Angel (US 9669505).
Regarding claim-1, Shinya discloses a coolant treatment device (slit clogging device) that removes a magnetic body from a used coolant liquid (Col.1 line6-9, Fig.1-2), the device comprising: a rotary drum (3, Fig.1-2) in which a plurality of magnets (4) are disposed (Col.5 line40-43, Fig.2). But Shinya doesn’t teaches a rotation detector that detects an abnormality in a rotation of the rotary drum.
Angel discloses a controller in adjusting operating characteristics during the machining operation, and also teaches a rotation detector (sensor module 230, Fig.1A) that detects an abnormality in a rotation of the rotary drum (shaft 250) (Sensor module senses unexpected reduction or spike in rotational speed of shaft) (Col.12 line43-51, Col.13 line55-67 + Col.14 line1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Shinya’s device with a rotation detector that detects an abnormality in a rotation of the rotary drum as taught by Angel for the purpose of ensuring the quality and speed of the rotary drum as well as avoiding any damage by indicating any abnormality that might cause during the work operation.

Regarding claim-5, Shinya as modified teaches an inflow amount adjusting device (controller 190, Fig.3 as taught by Angel) that adjusts an inflow amount of the coolant liquid flowing into the main body, wherein the inflow amount adjusting device controls the inflow amount depending on the abnormality in the rotation of the rotary drum (3) detected by the rotation detector (sensor module 230 as taught by Angel) (Col.13 line55-67 + Col.14 line1-2).

Regarding claim-7, Shinya as modified teaches a control unit (controller 190, Fig.3 as taught by Angel) that divides data obtained from the rotation detector (sensor module 230, Fig.1 as taught by Angel) into two or more data classes, and performs a process depending on each data class (The sensor module 230 transmit the data for interpretation to the machining center controller 190. Thus, processing the data and performing the functions by controlling the valve or flow rate of fluid based on the interpreted data results by controller) (Col.11 line52-64, Col.12 line43-51, Col.13 line55-67 + Col.14 line1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/MA/            Examiner, Art Unit 3651